United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1439
                                     ___________

Daniel C. Buller, Private Citizen;      *
Marie R. Buller, Private Citizen,       *
                                        *
             Appellants,                *
                                        *
       v.                               *
                                        *
Kathleen A. Jaudzemis, Magistrate       * Appeal from the United States
Judge; Eileen L. McBride, Attorney;     * District Court for the
Terrance L. Michael, Attorney; Lyle     * District of Nebraska.
E. Strom, Judge; Thomas J.              *
Monaghan, Attorney; Thomas M.           *      [UNPUBLISHED]
Shanahan, Judge; Neal E. Galloway;      *
Rose M. Haga; Wille Greason, Jr., U.S. *
Marshall; David L. Piester, Magistrate *
Judge; Roy Smith; William G.            *
Cambridge, Judge; Pamela K.             *
Bennett; Laurie M. Barrett, Attorney;   *
Sally R. Johnson, Attorney; Mark        *
Hoesing; James L. Engle; Thomas D.      *
Thalken, Judge,                         *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: June 5, 1998
                              Filed: June 24, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________
PER CURIAM.

       Daniel and Marie Buller appeal the district court&s1 judgment assessing a $2,000
sanction against them pursuant to Federal Rule of Civil Procedure 11. After a review
of the record and the parties& submissions on appeal, we believe that the district court
did not abuse its discretion in sanctioning the Bullers. See 8th Cir. R. 47B.

       This matter arises out of a previous district court case (see Buller v. Jaudzemis,
No. 8:CV-96-0047 (D. Neb. Mar. 4, 1997)), filed by the Bullers. Although Chief
Judge Cambridge is listed as a party in this action, it is not alleged that he participated
in any way in the previous litigation. When Chief Judge Cambridge assigned this case
to himself noting that he had "had absolutely nothing to do with the subject matter
therein," no party raised the issue of his recusal under 28 U.S.C. § 455 or otherwise.
The issue is also not raised on appeal. See United States v. Bauer, 19 F.3d 409, 414
(8th Cir. 1994) (noting that this court has held that claims under section 455 "'will not
be considered unless timely made'") (quoted case omitted). If it had been, any failure
to recuse was "harmless error" under the circumstances. See Parker v. Connors Steel
Co., 855 F.2d 1510, 1527 (11th Cir. 1988).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.

                                           -2-